Citation Nr: 0628039	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1959 to April 1961 and from October 1961 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
, that reopened the claim of service connection for bilateral 
hearing loss and denied the claim on the merits.

In August 2005, when this matter was initially before the 
Board, the reopened the claim of service connection for 
bilateral hearing loss and remanded for additional 
development.  As the requested development has been 
completed, no further action is required to comply with the 
Board's remand directives.  Stegall v West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Bilateral hearing loss, if any, is unrelated to service, and 
bilateral hearing loss under 38 C.F.R. § 3.385 is not shown 
by competent medical evidence. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005). 



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2001.  In the notice, the veteran was informed 
of the type of evidence needed to substantiate the underlying 
claim of service connection for bilateral hearing loss, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim for service connection, that is, the date of receipt of 
the claim.

As for content of the above the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the claim have been obtained and the veteran has 
not identified any additional evidence pertinent to the 
claim, not already of record.  As there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from injury, disease, or an event, causing injury of disease, 
during service.  38 U.S.C.A. § 1131.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in- 
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

Analysis

Service personnel records disclose that the veteran was heavy 
vehicle driver.

On entrance examination for the first period of service, 
hearing measured by whispered voice was 15/15 bilaterally.  
In December 1959, the veteran had a left ear infection, 
following weapons firing.  In February 1960, he was still 
experiencing drainage from the left ear.  Audiometric testing 
revealed impaired left ear hearing, which was described as 
severe left ear deafness.  The veteran was placed on a 
physical profile and he was to avoid acoustic trauma.  On 
separation examination, history included a left ear 
infection.  Hearing measured by whispered voice was 15/15, 
bilaterally.  Hearing was also measured by audiometric 
testing, using the American Standards Association (ASA) 
units, which was the standard of measurement of pure tone 
thresholds by the service departments prior to October 31, 
1967.  Subsequent to October 31, 1967, and currently, the 
service departments measure pure tone thresholds using 
International Standard Organization (ISO) units.  For 
consistency, the pure tone thresholds reported below have 
been converted to ISO units.

On audiometric testing on separation examination pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 20, 15, 10, and 5 decibels, respectively; in the 
left ear, pure tone thresholds at 500, 1000, 2000, and 4000 
Hertz were 25, 20, 20, and 25 decibels, respectively.  

On entrance examination for the second period of service, 
audiometric testing revealed pure tone thresholds in the 
right ear at 500, 1000, 2000, and 4000 Hertz were 15, 10, 10, 
and 5 decibels, respectively; in the left ear, pure tone 
thresholds at 500, 1000, 2000, and 4000 Hertz were 30, 25, 
25, and 5 decibels, respectively. On separation examination, 
pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 10, 15, and 20 decibels, respectively.  
Pure tone thresholds in the left ear at 500, 1000, 2000, and 
4000 Hertz were 15, 15, 20, and 25 decibels, respectively.  

After service, VA records, private medical records, and 
records of the Social Security Administration, dated from 
1969 to 2004, disclose that decreased hearing was first 
documented in July 1990.  

In a statement in August 1998, W.E.F., MD, stated that the 
veteran's hearing problems in both ears could be service 
connected or aggravated by service.  In a statement in 
September 2001, the physician stated that documentation of a 
traumatic, ruptured right eardrum in December 1959 could 
affect the veteran's hearing ability currently. 

VA records, dated in November 1998, shows that the veteran 
reported for a hearing evaluation.  While he responded to 
questions spoken by the audiologist, he did not respond to 
any stimuli presented in the sound booth.  

In a statement, dated in September 2001, a friend of the 
veteran stated that the veteran had noticeably reduced 
hearing upon his release from service and that the veteran 
did not immediately seek medical care because he had accepted 
it. 



On VA audiology examination in December 2002, the veteran 
communicated without difficulty, but he did not voluntarily 
respond to audiometric testing.  After a review of the 
veteran's claims file, the examiner noted that the veteran 
had normal hearing on entrance into service and that in 
February 1960 he had hearing loss in the left ear, but on 
separation examination in 1961, hearing was normal; and that 
on entrance examination in 1961 and on discharge examination 
in 1962, hearing was normal.  The examiner then concluded 
that it was unlikely that the veteran's hearing loss was 
caused by military service.

On VA audiology examination in February 2006, the veteran 
gave a history of decreased hearing acuity with noise 
exposure to military vehicles and artillery.  On audiometric 
testing, speech discrimination could not be tested.  
Otoacoustic emissions revealed Type A tympanogram of 100 
decibels at 500 hertz on the right and Type A tympanogram of 
500 hertz to 4000 hertz on the left. 

After a review of the file, the examiner explained that 
behavioral pure tone results and word-recognition results 
could not be obtained from the veteran, as he would not 
respond; however, a speech awareness threshold of 30 decibels 
was obtained for the right ear and 35 decibels for the left 
ear.  The examiner noted that the veteran had a history of 
unresponsiveness to behavioral stimuli, but that 
tympanometric, that is, otoacoustic emission results, and 
speech awareness threshold scores obtained, suggested 
essentially normal hearing acuity, bilaterally.  In addition, 
the January 1961 and October 1961 examinations revealed 
normal hearing acuity, bilaterally.  The examiner reported 
that he had conversed with the veteran during the counseling 
session at a conversational level without any difficulty.  
The examiner than concluded that there was no evidence in the 
military record or current test data to support the claim of 
hearing loss.  

The service medical records show that in 1960 during his 
first period of service, the veteran experienced severe left 
ear hearing loss after an infection of the left ear.  Yet on 
separation examination about a year later, hearing in each 
ear was normal and hearing in each ear was shown to be normal 
on entrance and separation examinations for the second period 
of service. 

Since the fact of chronicity in service of hearing loss was 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, symptoms of hearing loss were first documented 
in 1990, 30 years after service, and the period without 
documented symptoms from 1960 to 1990 opposes rather than 
supports continuity of symptomatology.

Although the veteran is competent to describe post-service 
symptoms of hearing loss because it does not necessarily 
follow that there is a relationship between the symptoms of 
hearing loss and the events of service, medical evidence is 
required to demonstrate such a relationship.  38 C.F.R. 
§ 3.303(d). 

As for the medical evidence on the relationship between the 
post-service symptoms of hearing loss and service, W.E.F., 
MD, a private physician, expressed the opinion that symptoms 
of hearing loss could be service connected or aggravated by 
service, and that a ruptured eardrum in service could affect 
the veteran's hearing ability currently.  

A medical opinion expressed in the term of "could", the 
equivalent of "may", also implies that it "may not be 
possible" and it is to speculative to establish a nexus 
between the post-service symptoms of hearing loss and the 
single event in service, resulting in a temporary decreased 
in left ear hearing.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  For this reason, the Board rejects the 
opinion of W.E.F., MD, as evidence favorable to the claim. 

The evidence against the claim consists of the opinions of 
two VA examiners.  After a review of the record, including 
the service medical records, one VA examiner stated that it 
was unlikely that the veteran's hearing loss was caused by 
military service in light of normal hearing on discharge 
examination in 1962.  Another VA examiner concluded that the 
results of otoacoustic emission suggested essentially normal 
hearing acuity, bilaterally, and that there was no evidence 
in the military record or current test data to support the 
claim of hearing loss.  The Board finds these opinions 
persuasive because the reports were more thorough and 
detailed as the examiners had excess to the veteran's claims 
and the opinions were based on diagnostic data for the 
purpose of determining whether the veteran had hearing loss 
related to service.  For this reason, the VA medical opinions 
are more probative than the speculative medical opinion 
offered in support of the claim on the question of whether or 
not the veteran's subjective symptoms of hearing loss are 
related to service.  And the Board finds that on the basis of 
the VA medical opinions and the facts presented in the 
record, the symptoms of hearing loss described by the veteran 
are unrelated to an injury, disease, or event of service 
origin. 

While the veteran was unresponsive to audiometric testing, 
both VA examiners reported that the veteran responded to 
conversational voice without difficulty.  In the absence of 
medical evidence of hearing loss that meets the standard for 
hearing disability as defined by 38 C.F.R. § 3.385, and no 
such hearing loss has been documented by W.E.F., MD, to 
support the symptoms of hearing loss, the claim of service 
connection for hearing loss also fails.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (In absence of proof of a 
present disability, there can be no valid claim).

As the Board may consider only independent medical evidence 
to support its findings, and as the preponderance of the 
evidence is against the claim, service connection has not 
been established. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


